  8:19-cv-00391-RGK-PRSE Doc # 10 Filed: 05/29/20 Page 1 of 1 - Page ID # 52



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL A. WESNER,

                   Petitioner,                              8:19CV391

      vs.
                                               MEMORANDUM AND ORDER
MICHELE        WELHELM,         Warden,
Nebraska State Penitentiary; SCOTT
FRAKES,          Director,      Nebraska
Department of Correctional Services; and
DOUGLAS J. PETERSON, Attorney
General for the State of Nebraska;

                   Respondents.


     This matter is before the court on Respondent’s Motion to Substitute
Respondent. (Filing No. 9.) Upon careful consideration,

      IT IS ORDERED that Respondent’s Motion to Substitute Appropriate
Respondent (filing no. 9) is granted. The clerk’s office is direct ed t o u pdate t he
court’s records to reflect that Scott R. Frakes is the sole proper respon dent in t his
action.

      Dated this 29th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
